office_of_chief_counsel internal_revenue_service memorandum number release date cc intl br1 erbarret plr-147119-05 uilc date date to rick ward small_business self-employed program manager sbse psp intl from m grace fleeman senior counsel cc intl br1 subject notice of withdrawal of ruling_request plr-147119-05 in accordance with section b of revproc_2005_1 2005_1_irb_1 we are providing you with notification of a taxpayer withdrawal of a letter_ruling request on date taxpayer’s representative withdrew its request for a private_letter_ruling after this office advised taxpayer’s representative of its tentative adverse position following is a brief discussion of the issue facts applicable law and the reason for this office’s tentative adverse position a copy of taxpayer’s request is attached chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend taxpayer decedent fund date date date amount year ---------------------- ssn ----------------- --------------------------- ---------------------------------------------------------------- ---------------------------------- ---------------------------- ----------------------- -------------------------- -------------------------------------------------- ----------- plr-147119-05 issues is the payment to taxpayer from an australian superannuation fund subject_to u s tax under the convention between the united_states of america and the government of australia for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income signed at sydney on date as amended by the protocol signed at canberra on date the treaty conclusions under the treaty the payment to taxpayer from an australian superannuation fund is subject_to u s tax facts taxpayer and decedent were dual citizens of the united_states and australia at the time of decedent’s death on date taxpayer was a citizen_of_the_united_states at all times relevant for purposes of the present discussion in her request for a ruling taxpayer represents that she was a resident of australia within the meaning of article of the treaty at all times relevant for purposes of this discussion decedent was a member of the fund an australian superannuation fund formed on date and governed by a written deed dated date the deed under australian law superannuation funds are trust funds subject_to special tax rules that are established to provide benefits to members or their dependents upon the sickness death or retirement of the member taxpayer represents that the fund is similar to an employer-funded pension_plan the deed generally defines the term member as an employee whose employer is making contributions to the fund on the employee’s behalf at the relevant time the member’s benefit is in simple terms the amount standing to a member’s credit in accounts accumulating the contributions of the employer and the member which include the profits or losses of the fund’s investments allocated to such accounts pursuant to the terms of the deed the deed generally provides that the member’s benefit will be paid to the member upon retirement we assume for purposes of this discussion that the member’s benefit would have been includible in computing the decedent’s taxable_income for u s tax purposes had the decedent received the member’s benefit during his life the deed provides that when a member dies before retirement the member’s benefit will be paid in a lump sum to one or more of the member’s dependant sec_1 at the discretion of the trustees of the fund following decedent’s death and pursuant to the dependant is defined by the deed to include the spouse including de_facto spouse widow widower or children of a member or any other person who in the opinion of the trustees was dependant on the member at the relevant date or whom the member had a legal or moral obligation to support at the relevant date plr-147119-05 terms of the deed taxpayer received decedent’s member’s benefit in the amount of amount in year law and analysis sec_61 of the code provides that gross_income means all income from whatever source derived including but not limited to pensions sec_691 provides that the amount of all items of gross_income in respect of a decedent which are not properly includible in respect of the taxable_period in which falls the date of the decedent’s death or a prior period including the amount of all items of gross_income in respect of a prior decedent if the right to receive such amount was acquired by reason of the death of the prior decedent or by bequest devise or inheritance from the prior decedent shall be included in the gross_income for the taxable_year when received of a the estate of the decedent if the right to receive the amount is acquired by the decedent’s estate from the decedent b the person who by reason of the death of the decedent acquires the right to receive the amount if the right to receive the amount is not acquired by the decedent’s estate from the decedent or c the person who acquires from the decedent the right to receive the amount by bequest devise or inheritance if the amount is received after a distribution by the decedent’s estate of such right sec_1_691_a_-1 of the income_tax regulations provides that the term income_in_respect_of_a_decedent refers to those amounts to which a decedent was entitled as gross_income but which were not properly includible in computing the decedent’s taxable_income for the taxable_year ending with the date of the decedent’s death or for a previous taxable_year under the method_of_accounting employed by the decedent sec_691 provides that the right to receive an amount of income_in_respect_of_a_decedent shall be treated in the hands of the estate of the decedent or any person who acquired such right by reason of the death of the decedent or by bequest devise or inheritance from the decedent as if it had been acquired by the estate or such person in the transaction in which the right to receive the income was originally derived and the amount includible in gross_income shall be considered in the hands of the estate or such person to have the character which it would have had in the hands of the decedent if the decedent had lived and received such income sec_894 of the code provides that the provisions of the code shall be applied to any taxpayer with due regard to any treaty obligation of the united_states which applies to such taxpayer article of the treaty provides in relevant part as follows subject_to the provisions of article governmental remuneration pensions and other similar remuneration paid to an individual who is a resident of one of plr-147119-05 the contracting states in consideration of past employment shall be taxable only in that state the term pensions and other similar remuneration as used in this article means periodic_payments made by reason of retirement or death in consideration for services rendered or by way of compensation paid after retirement for injuries received in connection with past employment however article of the treaty provides in relevant part as follows notwithstanding any provision of this convention except paragraph of this article a contracting state may tax its residents as determined under article residence and individuals electing under its domestic law to be taxed as residents of that state and by reason of citizenship may tax its citizens as if this convention had not entered into force the provisions of paragraph shall not affect a the benefits conferred by a contracting state under paragraph of article associated_enterprises paragraph or of article pensions annuities alimony and child_support article relief from double_taxation non-discrimination mutual_agreement_procedure or paragraph of article miscellaneous thus the united_states may tax pensions and other similar remuneration paid to a u s citizen who is a resident of australia as if the treaty had not entered into force based on the information submitted and the representations made we conclude that taxpayer is subject_to u s income_tax on decedent’s member benefit as if the treaty had not entered into force plr-147119-05 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions by _____________________________ m grace fleeman senior counsel branch office of the associate chief_counsel international
